PER CURIAM
Petitioner seeks judicial review of an order of the Board of Parole and Post-Prison Supervision denying parole. Petitioner was convicted in 1995 of murder and received a life sentence, which included a 22-year minimum sentence. At a 1996 hearing, the board upheld the judicially imposed minimum sentence and denied parole. The board stated in its order denying parole that petitioner’s conduct constituted “particularly violent and * * * dangerous criminal conduct, manifesting an extreme indifference to the value of human life.” See ORS 144.120(4).
ORS 144.335(2) provides that a parole board order that sustains a judicially imposed minimum sentence is not subject to judicial review when
“the prisoner does not contest the crime severity rating or the history risk score established by the board under its rules.”
Petitioner does not challenge either factor in his attack on the board’s decision to uphold the minimum sentence, so we lack jurisdiction of that challenge.
ORS 144.335(3) also denies judicial review of any decision relating to a release date. The decision to deny parole to petitioner is such a decision. Although ORS 144.335(3)(a) contains exceptions to the denial of judicial review of such a decision, none of them applies. Hence, we lack jurisdiction of petitioner’s remaining claims.
Petition for judicial review dismissed.